Citation Nr: 1219272	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $42,718.00. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of a Committee on Waivers and Compromises (COWC) of the Debt Management Center (DMC), which denied the Veteran's request for a waiver of recovery of overpayment of VA nonservice-connected pension benefits.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is of record.  During that same month, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2011).

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a March 2012 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Effective December 5, 2001, the Veteran was awarded VA nonservice-connected pension benefits. 

2.  The Veteran willfully misrepresented the his annual income by not reporting his state retirement income in order to receive VA nonservice-connected pension benefits to which he was not entitled. 


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of VA pension benefits in the calculated amount of $42,718.00 is precluded by reason of misrepresentation on the part of the Veteran.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Veteran's claim involves a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code, the duty to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  

Laws and Regulations

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011); Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2011).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271(h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2011).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. 

In determining whether a waiver of overpayment is appropriate, VA's inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35   (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  For obvious reasons, in the absence of a valid debt, no further inquiry is necessary. 

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2011); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

In order to establish actual fraud, it must be determined that there was willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining eligibility for VA benefits.  It must be shown that the willful intent to either misrepresent or fail to disclose was done with the debtor's knowledge that such misrepresentation or failure would result in the erroneous award or erroneous retention of VA benefits.  Essentially, there must be a finding that the person willfully failed to disclose a material fact or willfully misrepresented a material fact, and there must be a finding that the debtor had knowledge that such misrepresentation or failure would result in an erroneous award or erroneous retention of VA benefits.  38 C.F.R. § 1.962(b). 

Misrepresentation is defined as any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts.  Further, misrepresentation is an untrue statement of fact, and incorrect or false representation, and that which, if accepted, leads the mind to an apprehension of a condition other and different from that which exists. Colloquially, it is understood to mean a statement made to deceive or mislead.  Black's Law Dictionary, 1001 (6th ed. 1990).  The misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b). 

Bad faith is defined as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).  In essence, "equity and good conscience" means fairness to both the appellant and to the government. 

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor.  Where the actions of the debtor contribute to creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. (4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6)  Changing position to one's detriment.  Reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, therefore, placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).


Factual Background 

A longitudinal review of the record detailed that the Veteran was awarded VA nonservice-connected pension benefits, effective December 5, 2001, in a March 2002 RO rating decision with associated notice letter.  The RO indicated that it was paying the Veteran as a veteran with one dependent.  It also clearly informed the Veteran that he was responsible to inform the RO if his income or the income of his dependent changed.

In an Improved Pension Eligibility Verification Report (Veteran with No Children) (VA Form 21-0516) (EVR) received on December 31, 2002, the Veteran reported that he was married and living with spouse, had not received any wages in 2002, was not receiving other VA benefits, neither he nor his spouse had/anticipated any income, from January 1, 2002 to December 31, 2002, and had no net worth. 

In a Report of Contact (VA Form 119), dated February 12, 2003, the Veteran, when questioned by an RO employee about a discrepancy on his December 2002 EVR, related that his wife received monthly income of $420.00 for worker's compensation benefits.  He indicated that he would try to remember to report the amount next year. 

Effective January 1, 2003, the Veteran's disability pension award was modified.  His monthly rate was $637.00, based on $5,040.00 countable annual income.  The Veteran was informed of this change in a letter dated February 26, 2003.  In the letter, it was stated, "To determine your countable income, we included the following sources of income you reported: SELF: Earned $00000; Social Security $00000; Retirement $00000; Interest $00000; Insurance $00000; and other income $00000. (S): Earned $00000; Social Security $00000; and other income $00000.  SPOUSE: Earned $00000; Social Security $00000; Other Retirement $05040; Interest $00000; Insurance $00000; and other income $00000. (S): Earned $00000; Social Security $00000; and other income $00000."  The Veteran was reminded to notify VA immediately if income was received from any source other than shown above or if there were any changes in the income shown above.  He was specifically told that his failure to promptly tell VA about income changes might create an overpayment which would have to be repaid.

Effective December 1, 2002, the Veteran's nonservice-connected pension award was modified.  His monthly rate was $637.00.  The Veteran was informed of this change in a letter dated July 9, 2003.  He was further advised in two sections of the July 2003 letter that he was to immediately report any family income changes.

In an Improved Pension Eligibility Verification Report (Veteran with No Children) (VA Form 21-0516) (EVR) received on January 12, 2004, the Veteran reported that he was married and living with spouse, had not received any wages in 2003, was not receiving other VA benefits, neither he nor his spouse had/anticipated any income, from January 1, 2003 to December 31, 2003, and had no net worth. 

Effective December 1, 2003, the Veteran's disability pension award was modified.  His monthly rate was $659.00, based on $5,040.00 countable annual income.  The Veteran was informed of this change in a letter dated February 23, 2004.  In the letter, it was stated, "To determine your countable income, we included the following sources of income you reported: SELF: Earned $00000; Social Security $00000; Retirement $00000; Interest $00000; Insurance $00000; and other income $00000. (S): Earned $00000; Social Security $00000; and other income $00000.  SPOUSE: Earned $00000; Social Security $00000; Other Retirement $05040; Interest $00000; Insurance $00000; and other income $00000.  (S): Earned $00000; Social Security $00000; and other income $00000."  The Veteran was again advised to notify VA immediately if income was received from any source other than shown above or if there were any changes in the income shown above.  He was specifically told that his failure to promptly tell VA about income changes might create an overpayment which would have to be repaid.

In an Improved Pension Eligibility Verification Report (Veteran with No Children) (VA Form 21-0516) (EVR) received on February 7, 2005, the Veteran reported that he was married and living with spouse, had not received any wages in 2004, was not receiving other VA benefits, neither he nor his spouse had/anticipated any income, from January 1, 2004 to December 31, 2004, and had no net worth. 

In an Improved Pension Eligibility Verification Report (Veteran with No Children) (VA Form 21-0516) (EVR) received on January 23, 2006, the Veteran reported that he was married and living with spouse, had not received any wages in 2005, was not receiving other VA benefits, neither he nor his spouse had/anticipated any income, from January 1, 2005 to December 31, 2005, and had no net worth. 

In a letter dated February 27, 2006, the Veteran was informed that his VA nonservice-connected pension benefits were adjusted based on his January 2006 EVR.  It was highlighted that review of his record showed that VA had previously been counting $420.00 in monthly retirement income for his spouse.  While it was indicated that the Veteran did not list that retirement income on the January 2006 EVR, VA noted its assumption that his spouse was still receiving that monthly retirement income and continued to count it in determining his VA pension rate.  An income breakdown was included with the letter showed the following sources of income the Veteran reported as of January 1, 2005, and December 1, 2005:  SELF: Earned $00000; Social Security $00000; Retirement $00000; Interest $00000; Insurance $00000; and other income $00000.  (S): Earned $00000; Social Security $00000; and other income $00000.  SPOUSE: Earned $00000; Social Security $00000; Other Retirement $05040; Interest $00000; Insurance $00000; and other income $00000.  (S): Earned $00000; Social Security $00000; and other income $00000."  He was again informed in the February 2006 letter that it was his responsibility to immediately report any family income changes to VA. 

In an Improved Pension Eligibility Verification Report (Veteran with No Children) (VA Form 21-0516) (EVR) received on January 20, 2007, the Veteran reported that he was married and living with spouse, had not received any wages in 2006, was not receiving other VA benefits, his spouse had/anticipated no additional income, from January 1, 2006 to December 31, 2006, and had no net worth.  He did report that he was receiving state retirement benefits as annual income in the amount of $6000.00.

In a Report of Contact (VA Form 119), dated May 17, 2007, the Veteran, when questioned by an RO employee about his January 2007 EVR, related that his wife continued to receive state retirement income.  He also verified that he had received state retirement income in the annual amount of $6000.00 since May 2002. 

In a June 2007 letter, the VA Debt Management Center notified the Veteran that he had accrued an overpayment of $42,718.00.  Later that month, the Veteran requested a waiver of recovery of overpayment and submitted a Form 5655 Financial Status Report showing that his claimed monthly expenses exceeded his claimed monthly income.

In an October 2007 letter, VA informed the Veteran that entitlement to nonservice-connected disability pension benefits was granted (reopened), effective January 26, 2007.

In an October 2007 decision, a COWC determined that the Veteran had accrued an overpayment of $42,718.00, based on unearned income.  He was informed of this amount by letter in May 2007.  The COWC found that the Veteran misrepresented his income by not reporting his unearned income to VA since 2002 and denied his request for a waiver of the debt.  

A timely notice of disagreement was received in a July 2008 Financial Status Report with the Veteran requesting a waiver of the debt.  In a January 2009 statement of the case (SOC) and a June 2009 supplemental statement of the case (SSOC), the Veteran was again informed that a determination of misrepresentation by him in representing his income to obtain and retain VA benefits had been found. 

In written statements of record as well as during his March 2012 hearing testimony, the Veteran asserted that he was not aware that he was supposed to report his income until it was discovered that he had a debt, that his monthly expenses were more than his monthly income, that his family was on a fixed income, that he and his wife were disabled as well as unable to work, and that repayment of the debt would cause severe financial hardship.  He testified that he did not realize that he had to report his state pension benefits to VA in 2002.  It was indicated that he just got out of the hospital at that time and was not thinking.  He conceded that he did not report his income until years later and didn't know why he had not reported in income to VA in a timely manner.  He further reported that repaying the debt would cause financial hardship as well as described having to receive assistance with food from family and church members.

In a September 2009 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran's representative argued that the Veteran did not intend to be deceptive as he was not aware that he had to report all of his income until VA notified him about the incurred debt.  It was further contended that the Veteran had no prior knowledge of the VA income limitations, acted in good faith, did not intend to misrepresent material facts, and that repayment of the debt would greatly harm his family.  

Analysis

The Veteran has requested waiver of the collection of an overpayment of VA pension benefits in the calculated amount of $42,718.00.  He essentially contends that the overpayment should be waived, as it would cause him undue financial hardship to repay it.

In regards to creation of the overpayment, there is no question that there was an overpayment of VA benefits.  The Board must initially determine whether that overpayment was validly created.  Here, neither the Veteran nor his representative has presented any argument concerning the validity of the debt.  Therefore, the Veteran has not challenged the validity or creation of the overpayment.  Rather, he has contended that a waiver of recovery of overpayment should be granted on the basis of hardship, which will be more fully discussed below.  The matter of the validity of the indebtedness is therefore not at issue. 

As to the second prong, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  In the present case, the COWC determined that the facts of the case revealed misrepresentation on the part of the Veteran in the creation of the overpayment of VA pension benefits, which constituted a legal bar to granting the requested waiver.  The Board concurs.  On several occasions as noted above, the Veteran was informed that a change in income necessitated that he advise VA of his income status.  On multiple occasions, in filing his yearly Improved Pension Eligibility Verification Report, the Veteran denied any additional income, despite the fact that he was actually receiving state retirement benefits since 2002.  This was an intentional misrepresentation of his financial status. 

There is nothing to show that the Veteran did not have the mental capacity to understand the VA forms in which he was told that he had to report his income during the time period in question.  He was informed in writing of his award, and that the award was based on income, and he had knowledge of the income-based nature of VA nonservice-connected pension benefits.  Nonetheless, he failed to inform VA of his actual income on more the one occasion.  

The evidence of record demonstrates the Veteran misrepresented his income by not reporting state retirement income.  He had knowledge that his income was a determining factor in his receipt of pension benefits and that he was responsible for notifying VA of changes in income.  Indeed, as was detailed in the factual background section of this decision, the Veteran repeatedly reported his spouse's retirement income to VA; yet he did not report his own.  In view of this evidence, the Veteran's assertion that he did not realize that his own state retirement benefits should be reported - while he nonetheless reported his spouse's - is not credible.  The Veteran's failure to disclose his state retirement income and continued receipt of pension payments resulted in a loss to the government in the amount of $42,718.00.  Consequently, the Veteran's actions constitute misrepresentation as that term is defined above.  Further, the actual written evidence of misrepresentation substantially outweighs his arguments that he was not thinking and didn't realize he had to report his receipt of state retirement income in VA.  In fact, he conceded that he did not report his income until years later and didn't know why he had not reported in income to VA in a timely manner.  

Since misrepresentation of income in the creation of the $42,718.00 pension overpayment has been shown, waiver of recovery of this amount is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963, 1.965.  Thus, there is no basis for further consideration regarding the elements of equity and good conscience, such as hardship or other equitable factors.  Farless v. Derwinski, 2 Vet. App. 555 (1992). 

Although the Board sympathizes with the financial difficulties created by retrieval of this debt, the law requires its recovery.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA nonservice-connected pension benefits is not warranted as it is precluded by law.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Waiver of recovery of an overpayment of VA nonservice-connected pension benefits amount of $42,718.00 is barred as a matter of law and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


